          Case 1:20-cv-00206-KBJ Document 18 Filed 01/15/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

GUN OWNERS OF AMERICA, INC.,         )
                                     )
      Plaintiff,                     )
                                     )
      vs.                            )                  Civ. A. No. 20-206-KBJ
                                     )
FEDERAL BUREAU OF INVESTIGATION, )
                                     )
      Defendant.                     )
_____________________________________)

                                    JOINT STATUS REPORT

       Pursuant to the Court’s December 18, 2020 Minute Order Plaintiff, Gun Owners of

America, Inc. (“Plaintiff”), and Defendant, Federal Bureau of Investigation (“FBI”), submit this

joint status report. Since the parties last status report, Plaintiff has had an opportunity to review

the Vaughn Index provided by FBI. The parties have met and conferred, and Plaintiff does not

intend to dispute the withholdings made in the records produced by FBI to date. However,

Plaintiff has raised some questions about the scope of the searches performed by FBI in this case,

as to whether additional responsive records may in fact exist. In order to provide FBI with time

to review Plaintiffs’ questions, and for the parties to confer to determine the appropriate course

of action, the parties propose submitting their next joint status report by February 15, 2021.
         Case 1:20-cv-00206-KBJ Document 18 Filed 01/15/21 Page 2 of 2




Dated: January 15, 2021             Respectfully submitted,
                                    MICHAEL R. SHERWIN
/s/ Robert J. Olson                 Acting United States Attorney
ROBERT JEFFREY OLSON
D.C. Bar #1029318                   BRIAN P. HUDAK
WILLIAM J. OLSON, PC                Acting Chief, Civil Division
370 Maple Avenue West Suite 4
Vienna, VA 22180                    By: /s/ John Moustakas
(703) 356-5070                      John Moustakas, D.C. Bar #442076
                                    U.S. Attorney’s Office – Civil Division
Email: rob@wjopc.com
                                    555 4th Street, N.W.
                                    Washington, D.C. 20530
Counsel for Plaintiff
                                    (202) 252-2518

                                    Counsel for Defendant
